Title: From Thomas Jefferson to William Short, 13 April 1789
From: Jefferson, Thomas
To: Short, William



Dear Sir
Paris Apr. 13. 1789.

Your’s of Mar. 26. and Apr. 3. are both received: so is Mr. Rutledge’s of the latter date. My Congé is not yet received, and indeed I do not expect it till the last of the month. If you will give me a state of what will be your route I shall be able to give you notice when I receive it in time for you to push to Paris before my departure. This will enable you to go on at your leisure. But be as exact as you can in the dates of your proposed stages. We have letters from America to the 20th. of Feb. Tho the tickets could not be examined till the 1st. of March, yet it was beleived that Genl. Washington had received an unanimous vote, and Mr. Adams elected also, but not unanimously. The vote for both had been unanimous in Massachusets. In general all the elections had been almost entirely in favor of federal men, so that the friends of Union are in good spirits. The scheme of a new convention dies away. I have received Virginia papers from July to November last. By them I see that George Carter of Corotoman, Victor, and Gabriel Galt are dead. There is a Robert Gaines Beverley selling off all for debt: is this the tory and head of the family? I know not. Davy Randolph is selling lands and negroes too. I suppose his affairs therefore are already deranged. A general sale of old mother Campbell’s effects. But not said whether she is dead or bankrupt.—The king of England is well. The king of Prussia is hauling in his horns. His late note to the Diet of Poland breathes great moderation towards Russia. The king of Sweden is still driving on like a madman. The preparations of Denmark look as if they meant to be ready at least to act as principals in the ensuing campaign. England has taken possession of a great and important country in the Indies, under pretext of a cession from the native sovereign.  This would have produced a war at any other time. The States general will certainly meet on the 27th. The M. de la Fayette is just returned. He is elected. The D. de la Rochefoucault has failed. So far for yourself and Mr. Rutledge jointly. The following for him principally. I certainly inclosed him two letters according to what I wrote you. I hope to forward to him soon a letter for the Chargé des affaires of France at Lisbon. Electors of the President in S. Carolina were Genl. Gadsden, Col. Laurens, Genl. Pinkney, Justice Heyward, justice Grimke, E. Rutledge and A. Simkins. Members of the Federal H. of representatives were Genl. Sumter, judge Burke, D. Tucker, D. Huger and Will. Smith.—While at Bordeaux you will of course call on Mr. Bondfeild to whom I have written about you. Present my esteem to Mr. Rutledge, and accept yourself assurances of the sincere affection of Dr. Sir your friend & servt.,

Th: Jefferson

